DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

State of the Claims
Claims 1-24, drawn to a personal vaporizer and vaporizer assembly, were originally presented on October 2, 2019.  The preliminary amendment dated July 28, 2021 amended claims 1-4, 7-20, 22, 24, and added new claims 25-27.  All other claims stand as previously presented.  
Claims 1-27have been presented in the application.  No claims have been cancelled or withdrawn from consideration.  In view of the foregoing, claims 1-27 are pending for prosecution on the merits.

Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e0 or under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  Specifically, the present application seeks the benefit of the earlier filing date of 16/010,932, 14/716,204, 14/701,046, 14/285,605, 14/279,174, 14/275,494, 13/698,020,  12/780,877,  12/780,876,  12/780,875,  12/780,874,  12/780,873,  12/780,872, and  12/780,871 as well as provisional applications 61/987,005 and 62/000,101.  Upon a review of the claimed subject matter, it is the Examiners assessment that claims 1, 3, 5, 7, 9-10, 15-16, 21-24, and 26-27 find supporting basis at pages 73-80 of provisional application 61,987,005 filed May 1, 2014.  Further, it is the Examiners finding that claims 11-12 find supporting basis in Application 14/701,046 filed April 30, 2015 at figures 69-77 and the disclosure at paragraphs [00206]-[00218].  The balance of the claims are accorded an earliest effective filing date of the instant application, namely October 2, 2019

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s accounting of the closest related prior art of record and statement of reasons for allowance: 

Independent claim 1 is drawn to a personal vaporizer requiring pH sensor configured to determine a pH value of a substance to be vaporized within the cartridge (claim 1 at line 4) and a heating element configured to heat the substance wherein the power to the heating element is specifically controlled based upon the determined pH level of the substance (claim 1 at lines 5-6).  Independent claim 7 is similarly drawn to a personal vaporizing unit comprising a pH sensor to determine a pH of the liquid to be vaporized (claim 7 at line 5) and the requirement that the performance of the atomizer is controlled based upon the determined pH of the liquid (claim 7 at lines 5-6).  Finally, independent claim 20 is drawn to a vaporizer assembly comprising a pH sensor configured to detect a pH value of the substance to be vaporized (claim 20 at lines 2, 5, and 7-8) and to control operation of the atomizer assembly based upon the one or more conditions of the substance sensed (claim 20 at line 6).  In each of the independent claims, the vaporizer comprises a sensor for sensing a pH value of a substance to be vaporized (i.e. before it is vaporized) and the vaporizer must be functionally configured to control an operation of the vaporizer based upon the detected pH value of the substance to be vaporized.
US 2012/0253282 to Nagel is drawn to a medicament container which may be used for an inhaler arrangement for delivering a liquid medicament to a human or animal ([0020]).  The container comprises an outer bag consisting of a heat shrink material which, upon heating, may be caused to shrink and to dispense fluid from the bag ([0041],[0045]).  Nagel teaches that the container may comprise a pH sensor for sensing the pH of the liquid contained within the bag ([0054]).  Nagel does not 
It is well established in the tobacco arts and nicotine vaporizing arts that the pH of either the vapor/smoke affects nicotine uptake in the end user.  To this end US 2012/0255567 to Rose discloses a vaporizer adjusting the pH of a nicotine base solution ([0355]) in order to optimize nicotine delivery.  US 2008/0138423 to Gonda similarly teaches ([0024],[0204]) measurement of the pH of a liquid to be vaporized to optimize nicotine absorption in a users lungs. US 2014/0261474 to Gonda teaches setting the pH of a nicotine bearing solution in a vaporizer to adjust the sensory effect of nicotine in the brain and respiratory tract ([0011],[0033]). US 2014/0345635 to Rabinowitz teaches measuring the pH value of a nicotine bearing solution ([0045])in an electronic vaporizer and adjusting for use in the vaporizer ([0041-[0049], [0056]). In each case, the pH of the solution is set and determined in advance of vaporization but there is no teaching or suggestion of a vaporizer comprising a pH sensor configured to measure the contents to be vaporized or a vaporizer configured to control operation of the vaporizer based upon the pH value thus measured.
US 2016/0324212 to Cameron teaches ([0058]) a device (100) configured to receive air smoke or vapor and analyze the contents of the air using sensors (136).  The reference teaches ([0056]) generally that the sensor may be for pH testing.  US 2016/0330999 to Cameron, 2016/0331022 to Cameron, 2016/0331023 to Cameron, US 2016/0331024 to Cameron, US 2016/0331026 to Cameron, US 2016/0331027 to Cameron, US 2016/0331034 to Cameron, US 2016/0331035 to Cameron, US 2016/0331036 to Cameron, US 2016/0331037 to Cameron, US 2016/0331859 to Cameron, US 2016/0334847 to Cameron, US 2016/0337362 to Cameron, US 2016/0356751 to Blackley, US 2016/0360791 to Blackley, 2016/0361452 to Blackley, 2016/0363567 to Blackley, 2016/0363570 to Blackley, 2017/0020188 to Cameron, US 2017/0020195 to Cameron, US 2017/0020196 to Cameron, US 2017/0020197 to Cameron, US 2017/0020229 to Cameron, US 2017/00202231 to Cameron, US 

US 2017/0251726 and US 2017/0251727, both to Neilsen, teach a vaporizer comprising a pH controlling agent (buffering agent) for adjusting pH-level in the oral cavity (‘726 at [0033]) prior to atomizing|vaporizing nicotine for delivery to the user. US 2017/0172938 to Nielson similarly teaches a nicotine vaporizer comprising a pH controlling agent and nicotine and means for combining the two for delivery to a users oral cavity. US 2014/0166027 and US 2014/0166028, both of which are to Fuisz, disclose an electronic cigarette comprising a conditioning unit for controlling the pH in a users oral cavity (‘027 at [0054]-[0056]).  Fuiz teaches measuring the pH of a users saliva ([0082]-[0138]), however there is no indication of a pH sensor for sensing the substance to be atomized|vaporized or the use of such a sensor for controlling the operation of the vaporizer.

US 2018/0279689 to Qiu discloses an electronic cigarette comprising an atomizing head and a first detecting device (11) configured to detect a value of a loss factor which is related to a malfunctioning atomizing head over time.  Qiu teaches that this loss factor may be affected by the pH value of the liquid tobacco ([0024]).  Although Qiu recognizes the pH of the liquid as a contributing factor in the deterioration of the atomizing head, there is no indication in this reference of a pH sensor configured to test the liquid pH or of controlling the vaporizer based upon such a reading.



Dagnello (US 2019/0167927) discloses an electronic vaporizer comprising a sensors for capturing the characteristics of the substance in a pre-vapor form ([0010]).  In claims 90 and 101, Dagnello discloses that generally measuring a characteristic of the pre-vapor material and, based upon a computer implemented analysis, “causing an adjustment to be made in at least one of a set of characteristics of the substance stored in the cartridge” (claim 100) wherein the set of characteristics include “a pH level of the substance”.  Dagnello also teaches at ([0062]) provision of a pH sensor on the vaporizers mouthpiece for triggering the vaporizing element and vapor sensors.  At [0076] Dagnello teaches sensors for recording “mouth-piece pH data”. In short, Dagnello teaches adjusting pH of the material to be vaporized responsive to an analysis of some unidentified property of the pre-vaporized material and to actuating the device based upon a pH sensor in the mouthpiece thereof, however this is not the same as the claimed invention which requires measurement of the pH of the pre-vaporized material and controlling the operation of the device responsive to this measurement.

In view of the foregoing, it is the Examiners assessment that no reference, viewed either alone or in combination, teaches or reasonably suggests the invention as required by the independent claims, namely a vaporizer or atomizer comprising a sensor for sensing a pH value of a substance to be vaporized (i.e. before it is vaporized) and which is functionally configured to control an operation of the vaporizer based upon the detected pH value of the substance to be vaporized. Claims 2-6, 8-19, and 21-27 are allowed by virtue of their dependence upon an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217. The examiner can normally be reached Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JASON L LAZORCIK/Primary Examiner, Art Unit 1741